EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	In the claims:
Claim 1, line 4, the term “packet data convergence protocol PDCP entities” has been changed to --PDCP entities-- to correct a redundancy in claim language.
Claim 7, line 6, the term “packet data convergence protocol PDCP entities” has been changed to --PDCP entities-- to correct a redundancy in claim language.
Claim 13, line 4, the term “packet data convergence protocol PDCP entities” has been changed to --PDCP entities-- to correct a redundancy in claim language.
Allowable Subject Matter
Claims 1-4, 7-10, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is directed to a method and communication system for performing data transmission, the method steps involving receiving a command comprising a bitmap field for activating or deactivation packet data convergence protocol (PDCP) duplication of one or more PDCP entities, activating transmission of duplicated PDCP protocol data units (PDUs) for a PDCP entity when a value of one bit or one pair of bits in the bitmap field indicates activation of duplication transmission, splitting transmission of PDCP PDUs of a PDCP entity in multiple links when a value of one bit or one pair of bits in the bitmap field indicates deactivation of duplication transmission.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Vrzic et al. (US 2018/0367288 A1) discloses packet duplication for a PDCP entity using a MAC CE containing a bitmap.
	Jin et al. (US 2018/0368200 A1) discloses using a MAC CE to indicate packet duplication deactivation.
	Wang et al. (US 8,335,189 B2) discloses using sequence numbers to perform PDCP reordering.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461